Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeremy Mouzon seeks to appeal the district court’s margin order denying his motion to recall the mandate, referring to the criminal judgment issued over ten years ago. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Mouzon, No. 2:03-cr-00896-PMD-1 (D.S.C. Jan. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.